433 F.2d 1309
Richard GORMAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 27471.
United States Court of Appeals, Fifth Circuit.
Dec. 2, 1970.

Appeal from the United States District Court for the Middle District of Florida at Jacksonville; Charles R. Scott, Judge.
Richard Gorman, pro se.
Michael F. Dawes (Ct. Apptd.), Mahoney, Hadlow, Chambers & Adams, Jacksonville, Fla., for appellant.
Allan P. Clark, John D. Roberts, Asst. U.S. Attys., John L. Briggs, U.S. Atty., Middle District of Florida, Jacksonville, Fla., for appellee.
Before TUTTLE, DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
Gorman appeals from the denial, without an evidentiary hearing, of his motion under Title 28, U.S.C.A., Section 2255, to vacate his judgment of conviction and sentence, which was based on the allegation that, when he entered a plea of guilty and was sentenced to a four year term, he was mentally incompetent.


2
We find that the record, including the parts of the pre-sentence report referred to by the trial court at the time of sentencing, was sufficient to make it improper for the trial court to deny the motion without a hearing.


3
The judgment is reversed and the case is remanded for a hearing on the issue of appellant's competency at the time of trial and sentencing.